Case 1:20-cv-05669-FB-VMS Document 1-2 Filed 11/20/20 Page 1 of 30 PageID #: 7




         EXHIBIT A
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                            INDEX NO. 511717/2020
          Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                1                   Document 1-2 Filed 11/20/20 Page RECEIVED
                                                                     2 of 30 PageID #: 807/06/2020
                                                                               NYSCEF:


               SUPREME                  COURT               OF THE                STATE             OF      NEW YORK
               COUNTY                OF KINGS
               --------------------------------------------------------------------X                                                                       Index        No.:
               ESTIN          CEVALLOS                      ESPINOZA,
                                                                                                                                                           SUMMONS
                                                                                Plaintiff,
                                                                                                                                                          Plaintiff         designates                   Kings
                         -against-                                                                                                                                         as the          place          of trial.
                                                                                                                                                           County


               LAGUARDIA                       GATEWAY                      PARTNERS                        LLC,        DELTA                              The     basis        of venue                 is the
           AIR           LINES,           INC.,          MJE-LOOP                    CAPITAL                 PARTNERS                                     plaintiff's               residence.

               LLC,       VINTAGE                  AIRPORT                      GROUP           (NEW  YORK)                          LLC,
               SKANSKA                  USA         INC,           and     WALSH               CONSTRUCTION
               COMPANY                   II,   LLC,


                                                                                 Defendants.
               --------------------------------------------------------------------X
          To       the    above-named                     defendants:


                           YOU          ARE         HEREBY                       SUMMONED                          to answer             the      Complaint               in this              action      and      to    serve
          a copy          of your         Answer,             or,        if the      Complaint               is not         served       with           this     Summons,                  to serve          a Notice           of

          Appearance,                   on the      plaintiff's             attorneys              within        20 days         after         the      service         of this          Summons,                 exclusive
          of      the     day      of     service           (or      within           30     days        after        the     service             is     complete,             if       this       Summons               is    not

         personally               delivered              to you          within        the    State         of New           York);            and       in case        of your                failure     to appear            or

          answer,           judgment              will      be taken               against         you      by     default         for      the        relief      demanded                    in the      Complaint.


          DATED:                          New        York,           New           York

                                          July      6, 2020


                                                                                             Yours,           etc.,


                                                                                             /s/     TÏkcAa2



                                                                                             Michael             Zisser

                                                                                             WINGATE,                       RUSSOTTI,                     SHAPIRO                   &     HALPERIN,                      LLP

                                                                                             Attorneys                for    Plaintiff

                                                                                             420       Lexington               Avenue,                 Suite      2750
                                                                                             New         York,         NY        10170

                                                                                             (212)          986-7353


           TO:                  Laguardia                Gateway                Partners,          LLC
                                Laguardia                Airport
                                Central          Terminal                "B",       Suite      3709

                                Flushing,           New            York          11371




                                                                                                             1 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                               INDEX NO. 511717/2020
          Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                1                   Document 1-2 Filed 11/20/20 Page RECEIVED
                                                                     3 of 30 PageID #: 907/06/2020
                                                                               NYSCEF:


                 Delta      Airlines,         Inc.
                 Corporation               Service        Company
                 80    State     Street

                 Albany,         New        York       12207

                 MJE-Loop               Capital      Partners          LLC


                 c/o     UNISEARCH,                  INC.
                 99 Washington                 Avenue,          Suite     805-A

                 Albany,         New        York       12210


                 Vintage         Airport          Group      (New       York)         LLC
                 c/o     Registrered           Agent        Solution
                 99 Washington                 Street,      Suite       1008

                 Albany,         New        York       12260


                 Skanska         USA,         Inc.
                 Corporation               Service        Company
                 80    State     Street

                 Albany,         New        York       12207


                 Walsh         Construction              Company          II,   11c
                 Corporation               Service        Company
                 80    State     Street

                 Albany,         New        York       12207




                                                                                2 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                            INDEX NO. 511717/2020
         Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                 1                  Document 1-2 Filed 11/20/20 Page 4RECEIVED
                                                                       of 30 PageID #: 1007/06/2020
                                                                               NYSCEF:


            SUPREME                   COURT                   OF THE               STATE          OF    NEW YORK
            COUNTY                OF KINGS
            --------------------------------------------------------------------X
            ESTIN              CEVALLOS                       ESPINOZA,
                                                                                                                                               Index          No.:

                                              Plaintiff,


            -against-                                                                                                                          VERIFIED                       COMPLAINT


            LAGUARDIA                          GATEWAY                        PARTNERS                 LLC,          DELTA
            AIR         LINES,          INC.,           MJE-LOOP                     CAPITAL              PARTNERS
            LLC,         VINTAGE                   AIRPORT                    GROUP              (NEW  YORK)                    LLC,
            SKANSKA                   USA,             INC.          and      WALSH              CONSTRUCTION
            COMPANY                     II,    LLC,


                                              Defendants.
            --------------------------------------------------------------------X



                         Plaintiff,             by       his         attorneys,            WINGATE,                  RUSSOTTI,                 SHAPIRO                   &     HALPERIN,                LLP,



          complaining                 of the           defendants                herein,        respectfully            shows        to this      Court,        and      alleges        as follows:


                                                           AS AND                FOR        A     FIRST          CAUSE             OF     ACTION               ON
                                      BEHALF                    OF         THE         PLAINTIFF                 ESTIN             CEVALLOS                   ESPINOZA


                          1.             At      all     times         hereinafter              mentioned,             the   plaintiff      was       and     still     is a resident         of KINGS



          County          and     the         State        of New            York.


                         2.              That           at     all     times           mentioned             herein,         the     defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                    LLC,            is, was          and      has     been      a domestic            corporation           duly        organized             and    existing      under


          and      by    virtue       of the           laws          of the        State    of New           York.


                         3.              That           at     all      times          mentioned             herein,         the     defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                   LLC,             is, was         and       has     been      a foreign           corporation          and/or         other       foreign         business       entity,



          duly      authorized                to do business                     in the     State      of New           York.


                         4.              That           at     all      times          mentioned             herein          the     defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                    LLC,             is,    was         and     has     been       a domestic              partnership            and/or           other      domestic          business



          entity        doing     business                 in the          State       of New        York.



                                                                                                                 2




                                                                                                          3 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                   INDEX NO. 511717/2020
         Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                 1                  Document 1-2 Filed 11/20/20 Page 5RECEIVED
                                                                       of 30 PageID #: 1107/06/2020
                                                                               NYSCEF:


                          5.               That       at       all     times         mentioned             herein,            the      defendant,             LAGUARDIA                            GATEWAY


          PARTNERS,                       LLC,       transacted                  business        within         the         State      of    New       York,           regularly            did      or    solicited


          business             within       the    State         ofNew            York       or engaged               in other        persistent           courses           conduct            and/or      derived


          substantial             revenue           from         goods           used     or consumed                 or services            rendered          in the        State       ofNew            York        and


          expected             or should           have         reasonably               expected         its acts           to have         consequences                 within          the     State     of New


          York       and/or             derived          substantial              revenue        from         interstate             or international                  commerce.


                          6.               That      at all times                mentioned           herein,          the    defendant,             DELTA              AIR        LINES,           INC,      is, was,


          and     has     been          a domestic              corporation               duly       organized              and      existing        under        and        by    virtue         of the     laws       of


          the     State        of New            York.


                          7.               That      at all times                mentioned           herein,          the    defendant,             DELTA              AIR        LINES,           INC,      is, was,


          and      has     been           a foreign              corporation                and/or        other         foreign          business            entity,         duly        authorized              to    do


          business             in the      State         of New             York.


                          8.               That      at all times                mentioned           herein       the        defendant,             DELTA          AIR            LINES,          INC,       is, was,


          and     has      been          a domestic                  partnership            and/or        other         domestic              business         entity         doing         business             in    the


          State     of New               York.


                          9.               That       at       all     times         mentioned             herein,            the      defendant,             DELTA                 AIR         LINES,            INC,


          transacted             business           within            the    State       ofNew        York,       regularly             did       or solicited          business            within         the    State


          ofNew           York          or engaged              in other          persistent          courses          conduct           and/or        derived          substantial               revenue         from


          goods      used          or consumed                   or services             rendered         in the        State        of New          York      and       expected            or should            have



          reasonably               expected              its    acts        to    have      consequences                    within          the    State     of   New             York       and/or         derived


          substantial             revenue           from             interstate          or international                   commerce.




                                                                                                                  3




                                                                                                          4 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                      INDEX NO. 511717/2020
         Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                 1                  Document 1-2 Filed 11/20/20 Page 6RECEIVED
                                                                       of 30 PageID #: 1207/06/2020
                                                                               NYSCEF:


                          10.           That          at     all       times          mentioned              herein,          the       defendant,            MJE-LOOP                    CAPITAL


          PARTNERS                   LLC,       is, was,             and      has     been     a domestic            corporation            duly      organized            and     existing           under


          and      by     virtue      of the     laws          of the         State     of New           York.


                          11.           That          at     all      times           mentioned              herein,          the     defendant,              MJE-LOOP                    CAPITAL


          PARTNERS                   LLC,       is, was,            and     has      been     a foreign           corporation            and/or      other      foreign          business          entity,



          duly      authorized            to do business                    in the      State     of New            York.


                          12.           That      at         all      times           mentioned             herein          the      defendant,               MJE-LOOP                    CAPITAL


          PARTNERS                    LLC,      is,        was,       and      has     been       a domestic              partnership             and/or      other       domestic             business



          entity        doing        business         in the          State       of New         York.


                          13.           That          at     all      times           mentioned              herein,          the     defendant,              MJE-LOOP                    CAPITAL


          PARTNERS                    LLC,      transacted                  business          within        the     State       of   New      York,          regularly           did    or      solicited


          business          within       the    State        ofNew            York       or engaged              in other      persistent          courses       conduct           and/or        derived


          substantial              revenue      from         goods          used       or consumed               or services         rendered         in the      State     ofNew              York     and


          expected           or should          have         reasonably               expected           its acts     to have        consequences               within       the       State     of New


          York          and/or       derived      substantial                  revenue          from      interstate          or international               commerce.


                          14.           That     at all           times       mentioned            herein,          the     defendant,        VINTAGE                 AIRPORT                   GROUP


          (NEW           YORK)          LLC,      is, was,            and      has been         a domestic             corporation          duly      organized            and     existing           under


          and      by     virtue      of the     laws          of the         State     of New           York.


                          15.           That     at all            times      mentioned            herein,          the     defendant,        VINTAGE                 AIRPORT                   GROUP


          (NEW           YORK)          LLC,      is, was,            and      has been         a foreign          corporation           and/or       other      foreign         business          entity,



          duly      authorized            to do business                    in the      State     of New            York.




                                                                                                             4




                                                                                                       5 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                               INDEX NO. 511717/2020
         Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                 1                  Document 1-2 Filed 11/20/20 Page 7RECEIVED
                                                                       of 30 PageID #: 1307/06/2020
                                                                               NYSCEF:


                           16.           That     at all      times         mentioned               herein           the      defendant,           VINTAGE                    AIRPORT                 GROUP


          (NEW            YORK)           LLC,         is, was,       and      has     been         a domestic                partnership          and/or            other      domestic             business



          entity      doing          business          in the       State     of New           York.


                           17.           That     at all     times          mentioned               herein,          the      defendant,           VINTAGE                    AIRPORT                 GROUP


          (NEW            YORK)           LLC,         transacted            business          within          the       State      of New         York,           regularly           did     or    solicited


          business          within        the    State     ofNew            York      or engaged                  in other        persistent        courses            conduct           and/or        derived


          substantial            revenue         from       goods       used        or consumed                   or services           rendered           in the      State       ofNew             York        and


          expected           or should           have      reasonably              expected            its acts         to have         consequences                 within        the       State     of New


          York       and/or           derived         substantial           revenue           from        interstate             or international                  commerce.


                           18.           That     at all     times          mentioned              herein,          the     defendant,             SKANSKA                     USA,          INC,      is, was,


          and      has     been       a domestic           corporation               duly      organized                and      existing       under          and     by     virtue        of the     laws       of


          the      State     of New         York.


                           19.           That     at all     times          mentioned               herein,          the      defendant,           SKANSKA                    USA,           INC,      is, was,


          and       has     been        a foreign          corporation                and/or          other         foreign          business            entity,       duly       authorized                to    do


          business           in the      State        of New         York.


                           20.           That     at all times          mentioned              herein          the      defendant,           SKANSKA                   USA,        INC,        is, was,          and


          has      been      a domestic               partnership            and/or         other       domestic                business        entity         doing         business          in the        State


          of New           York.


                           21.           That     at all times          mentioned              herein,            the      defendant,          SKANSKA                  USA,           INC,     transacted


          business           within       the    State      of New            York,         regularly             did      or solicited         business             within        the       State     of New


          York       or engaged             in other        persistent             courses          conduct             and/or       derived       substantial                revenue          from         goods


          used       or     consumed             or     services        rendered              in    the       State        of    New        York         and       expected            or     should         have




                                                                                                              5




                                                                                                     6 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                INDEX NO. 511717/2020
         Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                 1                  Document 1-2 Filed 11/20/20 Page 8RECEIVED
                                                                       of 30 PageID #: 1407/06/2020
                                                                               NYSCEF:



          reasonably           expected                  its        acts     to     have         consequences                 within        the      State     of     New     York       and/or          derived


          substantial          revenue                 from          interstate            or international                  commerce.


                        22.                That         at     all     times         mentioned               herein,          the       defendant,             WALSH               CONSTRUCTION


          COMPANY                   II,     LLC,               is,    was,         and     has      been          a domestic             corporation            duly      organized             and      existing


          under      and      by     virtue             of the         laws         of the        State      of New           York.


                        23.                That         at     all     times         mentioned                herein,           the      defendant,            WALSH               CONSTRUCTION


          COMPANY                    II,        LLC,          is,     was,         and     has      been          a foreign            corporation            and/or        other      foreign          business



          entity,     duly         authorized                  to do business                    in the      State         of New         York.


                        24.                That         at     all         times       mentioned                  herein        the      defendant,            WALSH               CONSTRUCTION


          COMPANY                   II,     LLC,             is, was,          and       has     been       a domestic                partnership            and/or     other        domestic           business



          entity     doing          business                 in the         State        of New           York.


                        25.                That         at     all     times         mentioned                herein,           the      defendant,            WALSH               CONSTRUCTION


          COMPANY                   II,     LLC,             transacted              business             within       the      State      of New        York,         regularly         did     or     solicited


          business         within           the    State            ofNew           York         or engaged            in other          persistent          courses        conduct          and/or      derived


          substantial         revenue              from              goods         used     or consumed                    or services        rendered           in the     State     ofNew            York     and


          expected         or should               have             reasonably             expected               its acts      to have       consequences                within       the     State      ofNew


          York       and/or         derived              substantial                revenue          from          interstate           or international               commerce.


                        26.                At     all        times           hereinafter             mentioned,                 the      defendant,             LAGUARDIA                      GATEWAY


          PARTNERS,                    LLC,             was          the     owner          of     a certain          premises             and/or       buildings           and/or       land         located       at


          Laguardia           Airport,             Delta             Terminal,             Queens,            New          York.


                        27.                At     all        times           hereinafter             mentioned,                 the      defendant,             LAGUARDIA                      GATEWAY


          PARTNERS,                    LLC,             was          the      lessee        of     a certain           premises            and/or        building           and/or       land         located       at


          Laguardia           Airport,             Delta             Terminal,             Queens,            New          York.




                                                                                                                      6




                                                                                                             7 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                        INDEX NO. 511717/2020
         Case
NYSCEF DOC. NO.1:20-cv-05669-FB-VMS
                 1                  Document 1-2 Filed 11/20/20 Page 9RECEIVED
                                                                       of 30 PageID #: 1507/06/2020
                                                                               NYSCEF:


                       28.             At         all          times      hereinafter           mentioned,              the        defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                   LLC,              was        the    lessor        of   a certain           premises              and/or       building          and/or       land     located         at


          Laguardia             Airport,           Delta           Terminal,            Queens,         New         York.


                       29.             At         all          times      hereinafter           mentioned,              the        defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                  LLC,               its     agents,         servants       and/or          employees               operated        the     aforesaid         premises          and/or



          building        and/or           land          located          at Laguardia              Airport,         Delta        Terminal,           Queens,         New       York.


                       30.                   At          all     times      hereinafter             mentioned,              the     defendant,           LAGUARDIA                      GATEWAY


          PARTNERS,                  LLC,               its     agents,         servants       and/or          employees               managed         the     aforesaid         premises          and/or



          building        and/or           land         and/or         street     located       at Laguardia                Airport,        Delta      Terminal,           Queens,        New      York.


                       31.             At         all          times      hereinafter           mentioned,              the        defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                  LLC,           its agents,             servants         and/or       employees               maintained            the     aforesaid        premises          and/or



          building        and/or           land          located          at Laguardia              Airport,         Delta        Terminal,           Queens,         New       York.


                       32.             At         all          times      hereinafter           mentioned,              the        defendant,           LAGUARDIA                       GATEWAY


          PARTNERS,                  LLC,           its         agents,     servants          and/or       employees                controlled         the     aforesaid         premises          and/or



          building        and/or           land          located          at Laguardia              Airport,         Delta        Terminal,           Queens,         New       York.


                       33.             At         all          times      hereinafter           mentioned,              the        defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                  LLC,           its agents,             servants         and/or       employees                supervised           the    aforesaid         premises          and/or



          building        and/or           land          located          at Laguardia              Airport,         Delta        Terminal,           Queens,         New       York.


                       34.             At         all          times      hereinafter           mentioned,              the        defendant,            LAGUARDIA                      GATEWAY


          PARTNERS,                  LLC,          its agents,             servants          and/or      employees                hired     one     or more        of the      defendants          and/or


          other      entities        to perform                    construction              work       at the      aforesaid             premises           and/or     building          and/or      land


          located       at Laguardia                     Airport,          Delta        Terminal,          Queens,            New         York.




                                                                                                                7




                                                                                                        8 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                             INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 10 of 30 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  07/06/2020


                        35.            At      all      times       hereinafter                mentioned,                    the        defendant,          LAGUARDIA                       GATEWAY


          PARTNERS,                   LLC,            its     agents,         servants          and/or                employees              directed           controlled,             controlled,            and


          supervised            the     construction                   taking        place           at     the       aforesaid            premises         and/or        building            and/or         land


          located       at Laguardia                  Airport,          Delta        Terminal,               Queens,            New         York.


                        36.            That          at all    times       hereinafter               mentioned                and        upon       information           and     belief,         defendant,


          LAGUARDIA                    GATEWAY                      PARTNERS,                    LLC,             was       performing              work     at a building              and/or         structure


          located       at Laguardia                  Airport,          Delta        Terminal,               Queens,            New         York.


                        37.            That          at all    times       hereinafter               mentioned                and        upon       information           and     belief,         defendant,


          LAGUARDIA                     GATEWAY                        PARTNERS,                      LLC,            was      acting        as the        general        contractor              to    provide


          certain       work,         labor,         services           and       material           with         respect          to    certain       work,       repairs,         construction               and


         renovations             to be conducted                   at the       certain        premises                and/or        building         and/or       land       located        at Laguardia



         Airport,        Delta        Terminal,                Queens,            New        York.


                        38.            That          at all    times       hereinafter               mentioned                and        upon       information           and     belief,         defendant,


          LAGUARDIA                     GATEWAY                     PARTNERS,                        LLC,         was        acting        as the      general        contractor            pursuant          to a


          contract       to provide             certain           work,         labor,       services             and       material         with      respect       to certain           work,         repairs,


          construction            and       renovations                 to be       conducted                at the          certain        premises            and/or        building           and/or      land


          located        at Laguardia                  Airport,           Delta       Terminal,               Queens,              New       York.


                        39.            That          at all    times       hereinafter               mentioned                and        upon       information           and     belief,         defendant,


          LAGUARDIA                     GATEWAY                     PARTNERS,                    LLC,             was       acting        as the      construction              manager           to provide


          certain       work,         labor,         services           and       material           with         respect          to    certain       work,       repairs,         construction               and


          renovations            to be conducted                   at the       certain        premises                and/or        building          and/or      land       located        at Laguardia



          Airport,       Delta        Terminal,                Queens,            New        York.




                                                                                                                  8




                                                                                                          9 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                          INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 11 of 30 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  07/06/2020


                        40.            That         at all    times        hereinafter          mentioned                and      upon          information           and      belief,         defendant,


          LAGUARDIA                        GATEWAY                   PARTNERS,                  LLC,         was        acting          as the      construction               manager             pursuant


          to    a contract            to    provide           certain        work,         labor,      services            and        material        with       respect         to      certain         work,


          repairs,        construction              and      renovations             to be conducted                    at the     certain         premises           and/or      building               and/or


          land       located         at Laguardia               Airport,          Delta      Terminal,             Queens,              New        York.


                        41.            That         at all    times        hereinafter          mentioned                and      upon          information           and      belief,         defendant,


          LAGUARDIA                        GATEWAY                   PARTNERS,                 LLC,         was         acting        as the       general       contractor,                 construction


          manager           and/or          a contractor              providing            certain         work,         labor,         services           and   material             with      respect           to


          certain       work,        repairs,         construction              and       renovations              to be conducted                    at the     certain         premises                and/or



         building          and/or          land      located          at Laguardia             Airport,            Delta         Terminal,            Queens,          New        York.


                        42.            That         at all    times        hereinafter          mentioned                and      upon          information           and      belief,         defendant,


          DELTA            AIR       LINES,           INC,       was       performing               work        at a certain            premises            and/or         building           and/or        land


          located         at Laguardia               Airport,         Delta       Terminal,            Queens,             New          York.


                        43.            At     all    times       hereinafter              mentioned,              the     defendant,               DELTA             AIR       LINES,             INC,      was


          the    owner          of   a certain            premises           and/or        building             and/or         land       located          at Laguardia                Airport,           Delta



          Terminal,            Queens,            New        York.


                        44.            At     all    times       hereinafter              mentioned,             the      defendant,              DELTA          AIR         LINES,             INC,        was


          the    lessee        of    a certain          premises             and/or        building             and/or         land       located          at Laguardia                Airport,           Delta



          Terminal,            Queens,            New        York.


                        45.            At     all    times       hereinafter              mentioned,             the      defendant,              DELTA          AIR         LINES,             INC,        was


          the    lessor        of    a certain            premises            and/or        building            and/or           land     located           at Laguardia                 Airport,Delta



          Terminal,            Queens,            New        York.




                                                                                                            9




                                                                                                    10 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                      INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 12 of 30 PageID
                                                                     RECEIVED       #: 18
                                                                               NYSCEF:  07/06/2020


                       46.          At     all     times      hereinafter             mentioned,                  the     defendant,            DELTA              AIR       LINES,           INC,        its



          agents,      servants          and/or           employees            operated           the       aforesaid                premises           and/or       building          and/or          land


          located      at Laguardia               Airport,          Delta      Terminal,             Queens,              New        York.


                       47.          At     all     times      hereinafter             mentioned,                  the     defendant,            DELTA              AIR       LINES,           INC,        its



          agents,      servants          and/or           employees            managed               the        aforesaid           premises            and/or       building          and/or          land


          located      at Laguardia               Airport,          Delta      Terminal,             Queens,              New        York.


                       48.          At     all     times      hereinafter             mentioned,                  the     defendant,            DELTA              AIR       LINES,           INC,        its



          agents,      servants          and/or       employees              maintained               the        aforesaid            premises           and/or       building         and/or          land


          located      at Laguardia               Airport,          Delta      Terminal,             Queens,              New        York.


                       49.          At     all     times      hereinafter              mentioned,                 the      defendant,            DELTA              AIR       LINES,          INC,        its



          agents,      servants          and/or       employees               controlled             the        aforesaid            premises            and/or       building         and/or          land


          located      at or near         Laguardia             Airport,            Delta       Terminal,               Queens,         New           York.


                       50.          At     all     times      hereinafter              mentioned,                 the      defendant,            DELTA              AIR       LINES,          INC,        its



          agents,      servants          and/or       employees               supervised              the        aforesaid            premises           and/or       building          and/or         land


          located      at Laguardia               Airport,          Delta      Terminal,             Queens,              New        York.


                       51.          At     all     times      hereinafter             mentioned,                  the     defendant,            DELTA              AIR       LINES,           INC,        its



          agents,      servants      and/or          employees              directed,         controlled,                and       supervised           the   construction             taking        place


          at the     aforesaid       premises              and/or      building             and/or         land     located           at Laguardia               Airport,Delta            Terminal,


          Queens,       New       York.


                       52.          That         at all    times      hereinafter             mentioned                  and   upon          information            and     belief,      defendant,


          DELTA          AIR      LINES,            INC,        was         acting      as the          general            contractor            to    provide           certain      work,          labor,


          services       and      material          with       respect         to     certain         work,             repairs,       construction                and      renovations              to   be




                                                                                                           10




                                                                                                11 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                    INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 13 of 30 PageID
                                                                     RECEIVED       #: 19
                                                                               NYSCEF:  07/06/2020


          conducted           at the      certain          premises           and/or       building            and/or       land      located          at Laguardia              Airport,       Delta



          Terminal,           Queens,        New           York.


                        53.         That       at all       times        hereinafter             mentioned            and      upon        information            and     belief,      defendant,


          DELTA          AIR       LINES,           INC,           was      acting       as the         general       contractor             pursuant           to a contract          to provide


          certain       work,      labor,      services              and      material           with      respect       to     certain       work,       repairs,         construction              and


          renovations            to be conducted                   at the    certain       premises            and/or       building          and/or      land      located         at Laguardia



          Airport,       Delta      Terminal,               Queens,           New        York.


                        54.         That       at all       times        hereinafter             mentioned            and      upon        information            and     belief,      defendant,


          DELTA          AIR      LINES,            INC,       was          acting       as the     construction               manager           to provide            certain      work,      labor,


          services        and     material           with          respect        to     certain         work,       repairs,         construction               and     renovations            to      be


          conducted           at the      certain       premises              and/or       building            and/or       land      located          at Laguardia              Airport,       Delta



          Terminal,           Queens,        New           York.


                        55.         That       at all       times        hereinafter             mentioned            and      upon        information            and     belief,      defendant,


          DELTA          AIR      LINES,            INC,      was        acting         as the     construction             manager           pursuant           to a contract           to provide


          certain       work,      labor,      services              and      material           with      respect       to     certain       work,       repairs,         construction              and


          renovations            to be conducted                   at the    certain       premises            and/or       building          and/or      land      located         at Laguardia



          Airport,       Delta      Terminal,               Queens,           New        York.


                        56.         That       at all       times        hereinafter             mentioned            and      upon        information            and     belief,      defendant,


          DELTA           AIR      LINES,            INC,          was       acting       as the         general        contractor,             construction             manager            and/or         a


          contractor          providing         certain            work,       labor,      services         and      material         with      respect         to certain       work,       repairs,


          construction            and     renovations                to be        conducted              at the      certain       premises            and/or       building         and/or       land


          located       at Laguardia            Airport,             Delta        Terminal,             Queens,         New        York.




                                                                                                          11




                                                                                                   12 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                          INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 14 of 30 PageID
                                                                     RECEIVED       #: 20
                                                                               NYSCEF:  07/06/2020


                      57.          That         at all    times     hereinafter            mentioned              and     upon      information           and    belief,     defendant,


          MJE-LOOP               CAPITAL                 PARTNERS                 LLC,       was          performing             work       at     a certain      premises         and/or



         building       and/or         land         located     at Laguardia             Airport,          Delta        Terminal,         Queens,        New      York.


                      58.          At         all      times      hereinafter            mentioned,                the      defendant,                MJE-LOOP              CAPITAL


          PARTNERS               LLC,          was       the    owner        of   a certain           premises            and/or        building        and/or       land     located       at


          Laguardia         Airport,          Delta       Terminal,          Queens,         New          York.


                      59.          At         all      times      hereinafter            mentioned,                the      defendant,               MJE-LOOP                CAPITAL


          PARTNERS               LLC,          was       the    lessee       of   a certain           premises            and/or        building        and/or      land      located       at


          Laguardia         Airport,          Delta       Terminal,          Queens,         New          York.


                      60.          At         all      times      hereinafter            mentioned,                the      defendant,                MJE-LOOP               CAPITAL


          PARTNERS               LLC,          was       the    lessor       of   a certain           premises            and/or        building        and/or       land     located       at


          Laguardia         Airport,          Delta       Terminal,          Queens,         New          York.


                      61.          At         all      times      hereinafter            mentioned,                the      defendant,               MJE-LOOP                CAPITAL


          PARTNERS               LLC,          its    agents,      servants        and/or           employees             operated         the     aforesaid       premises        and/or



         building       and/or         land         located     at Laguardia             Airport,          Delta        Terminal,         Queens,        New      York.


                      62.          At         all      times      hereinafter            mentioned,                the      defendant,                MJE-LOOP               CAPITAL


          PARTNERS               LLC,          its    agents,      servants        and/or       employees                managed           the     aforesaid       premises        and/or



         building       and/or         land         located     at Laguardia             Airport,          Delta        Terminal,         Queens,        New      York.


                      63.          At         all      times      hereinafter            mentioned,                the      defendant,               MJE-LOOP               CAPITAL


          PARTNERS               LLC,         its    agents,      servants        and/or       employees                maintained          the     aforesaid      premises        and/or



         building       and/or         land         located     at Laguardia             Airport,          Delta        Terminal,         Queens,        New      York.




                                                                                                     12




                                                                                            13 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                      INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 15 of 30 PageID
                                                                     RECEIVED       #: 21
                                                                               NYSCEF:  07/06/2020


                       64.          At         all         times         hereinafter              mentioned,                the       defendant,               MJE-LOOP                  CAPITAL


          PARTNERS                LLC,         its     agents,         servants         and/or        employees                controlled           the     aforesaid            premises        and/or



         building        and/or         land         located       at or near            Laguardia              Airport,          Delta       Terminal,             Queens,        New      York.


                       65.          At         all         times         hereinafter              mentioned,                the      defendant,                MJE-LOOP                  CAPITAL


          PARTNERS                LLC,         its    agents,         servants          and/or        employees                supervised            the     aforesaid           premises        and/or



         building        and/or         land         located       at Laguardia                Airport,          Delta         Terminal,           Queens,           New       York.


                       66.          At         all         times         hereinafter              mentioned,                the      defendant,                MJE-LOOP                  CAPITAL


          PARTNERS                LLC,         its     agents,           servants        and/or         employees               directed,           controlled,            and     supervised             the


          construction           taking        place         at the       aforesaid           premises           and/or        building           and/or      land      located        at Laguardia



          Airport,       Delta      Terminal,                Queens,             New     York.


                       67.          That        at all       times        hereinafter            mentioned               and     upon        information             and    belief,      defendant,


          MJE-LOOP               CAPITAL                   PARTNERS                    LLC,       was      acting          as the     general         contractor            to provide           certain



          work,      labor,      services            and    material         with       respect       to certain           work,      repairs,         construction              and   renovations


          to be      conducted           at the        certain         premises            and/or         building          and/or         land     located           at Laguardia             Airport,


          Delta      Terminal,           Queens,             New         York.


                       68.          That        at all       times        hereinafter            mentioned               and     upon        information             and    belief,      defendant,


          MJE-LOOP                CAPITAL                   PARTNERS                    LLC,        was         acting         as the       general          contractor             pursuant         to     a


          contract       to provide            certain           work,       labor,       services          and      material         with        respect       to certain         work,       repairs,


          construction            and     renovations                 to be       conducted              at the      certain         premises              and/or     building          and/or       land


          located        at Laguardia                 Airport,           Delta      Terminal,             Queens,           New      York.


                       69.          That        at all       times        hereinafter            mentioned               and     upon        information             and    belief,      defendant,


          MJE-LOOP               CAPITAL                   PARTNERS                 LLC,        was     acting        as the construction                    manager          to provide         certain



          work,      labor,      services            and    material         with       respect       to certain           work,      repairs,         construction              and   renovations




                                                                                                           13




                                                                                                  14 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                       INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 16 of 30 PageID
                                                                     RECEIVED       #: 22
                                                                               NYSCEF:  07/06/2020


          to be      conducted           at the       certain         premises              and/or         building         and/or          land     located          at Laguardia             Airport,


          Delta      Terminal,           Queens,           New         York.


                       70.           That         at all    times       hereinafter              mentioned               and      upon        information            and      belief,      defendant,


          MJE-LOOP               CAPITAL                   PARTNERS                   LLC,        was        acting       as the          construction             manager              pursuant        to     a


          contract       to provide            certain         work,       labor,          services          and      material         with        respect     to certain           work,       repairs,


          construction           and      renovations                 to be      conducted              at the        certain         premises            and/or       building           and/or        land


          located        at Laguardia               Airport,           Delta      Terminal,                Queens,         New         York.


                       71.           That         at all    times       hereinafter              mentioned               and      upon        information            and      belief,      defendant,


          MJE-LOOP                CAPITAL                  PARTNERS                      LLC,         was        acting         as    the      general         contractor,               construction


          manager         and/or         a contractor                providing              certain        work,         labor,       services         and     material           with      respect          to


          certain      work,       repairs,         construction                and        renovations              to be conducted                  at the        certain      premises           and/or



         building        and/or         land       located           at Laguardia               Airport,          Delta        Terminal,            Queens,          New       York.


                       72.           That         at all    times       hereinafter              mentioned               and      upon        information            and      belief,      defendant,


          VINTAGE              AIRPORT                 GROUP              (NEW             YORK)             LLC,         was      performing              work        at a certain           premises


          and/or      building          and/or         land      located         at Laguardia                 Airport,            Delta       Terminal,            Queens,        New        York.


                       73.          At      all    times        hereinafter                mentioned,              the    defendant,               VINTAGE              AIRPORT               GROUP


          (NEW         YORK)            LLC,        was        the     owner          of    a certain            premises            and/or        building          and/or       land      located          at


          Laguardia          Airport,          Delta        Terminal,            Queens,              New        York.


                       74.          At      all    times        hereinafter                mentioned,              the    defendant,               VINTAGE              AIRPORT               GROUP


          (NEW         YORK)            LLC,        was        the     lessee       of      a certain            premises            and/or        building          and/or       land      located          at


          Laguardia          Airport,          Delta        Terminal,            Queens,              New        York.




                                                                                                            14




                                                                                                  15 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                          INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 17 of 30 PageID
                                                                     RECEIVED       #: 23
                                                                               NYSCEF:  07/06/2020


                      75.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)            LLC       was      the    lessor       of    a certain        premises            and/or       building         and/or         land      located       at


          Laguardia         Airport,          Delta     Terminal,         Queens,            New        York.


                      76.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)            LLC,     its    agents,      servants         and/or        employees             operated        the     aforesaid           premises        and/or



         building        and/or        land     located         at Laguardia           Airport,          Delta        Terminal,         Queens,          New     York.


                      77.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)            LLC,      its   agents,      servants         and/or        employees             managed         the     aforesaid           premises        and/or



         building        and/or        land     located         at Laguardia           Airport,          Delta        Terminal,         Queens,          New     York.


                      78.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)         LLC,        its agents,        servants         and/or      employees              maintained         the     aforesaid          premises        and/or



         building        and/or        land     located         at Laguardia           Airport,          Delta        Terminal,         Queens,          New     York.


                      79.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)         LLC,        its agents,        servants         and/or        employees            controlled        the     aforesaid           premises        and/or



         building        and/or        land     located         at or near         Laguardia            Airport,        Delta       Terminal,          Queens,         New       York.


                      80.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)         LLC,        its agents,        servants         and/or      employees              supervised         the     aforesaid          premises        and/or



         building        and/or        land     located         at Laguardia           Airport,          Delta        Terminal,         Queens,          New     York.


                      81.           At    all   times      hereinafter             mentioned,             the      defendant,         VINTAGE                AIRPORT              GROUP


          (NEW        YORK)            LLC,     its agents,         servants         and/or       employees             directed,        controlled,           and     supervised         the


          construction           taking       place     at the     aforesaid         premises           and/or        building        and/or      land    located        at Laguardia



         Airport,        Delta     Terminal,            Queens,       New          York.




                                                                                                   15




                                                                                           16 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                               INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 18 of 30 PageID
                                                                     RECEIVED       #: 24
                                                                               NYSCEF:  07/06/2020


                        82.              That     at all       times       hereinafter              mentioned             and      upon        information                  and     belief,       defendant,


          VINTAGE                AIRPORT               GROUP               (NEW          YORK)             LLC,       was       acting         as the        general         contractor             to provide


          certain       work,        labor,       services             and    material             with      respect         to    certain           work,          repairs,         construction               and


          renovations             to be conducted                 at the      certain        premises             and/or        building            and/or          land     located           at Laguardia



          Airport,        Delta       Terminal,            Queens,            New          York.


                        83.              That     at all       times       hereinafter              mentioned             and      upon        information                  and     belief,       defendant,


          VINTAGE                AIRPORT               GROUP               (NEW          YORK)             LLC,        was        acting       as the         general          contractor               pursuant


          to     a contract         to    provide          certain           work,         labor,         services          and      material           with         respect          to      certain       work,


          repairs,       construction              and     renovations               to be conducted                     at the      certain         premises              and/or        building          and/or


          land       located        at Laguardia                Airport,         Delta        Terminal,              Queens,            New         York.


                        84.              That     at all       times       hereinafter              mentioned             and      upon        information                  and     belief,       defendant,


          VINTAGE                AIRPORT                 GROUP               (NEW           YORK)             LLC,          was      acting          as the         construction                 manager            to


         provide         certain         work,        labor,      services           and    material          with        respect          to certain          work,          repairs,         construction


          and       renovations             to   be      conducted             at the        certain         premises              and/or           building           and/or          land       located            at


          Laguardia            Airport,          Delta         Terminal,          Queens,             New         York.


                        85.              That     at all       times       hereinafter              mentioned             and      upon        information                  and     belief,       defendant,


          VINTAGE                 AIRPORT                 GROUP               (NEW           YORK)                LLC,         was         acting        as     the        construction                 manager


         pursuant          to a contract               to provide             certain        work,          labor,        services          and      material              with      respect        to certain



          work,       repairs,       construction                and      renovations               to be conducted                   at the        certain         premises             and/or         building


          and/or        land      located         at Laguardia                Airport,          Delta        Terminal,              Queens,            New          York.


                        86.              That     at all       times       hereinafter              mentioned             and      upon        information                  and     belief,       defendant,


          VINTAGE                 AIRPORT                  GROUP               (NEW            YORK)                 LLC,         was        acting            as     the         general         contractor,


          construction             manager            and/or           a contractor           providing              certain         work,          labor,      services             and      material        with




                                                                                                             16




                                                                                                     17 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                  INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 19 of 30 PageID
                                                                     RECEIVED       #: 25
                                                                               NYSCEF:  07/06/2020


          respect     to certain            work,        repairs,         construction             and    renovations              to be conducted              at the     certain         premises


          and/or      building          and/or           land         located      at Laguardia               Airport,         Delta       Terminal,          Queens,         New          York.


                       87.             That          at all    times       hereinafter            mentioned              and     upon      information          and      belief,      defendant,


          SKANSKA                USA,           INC,          was       performing               work    at a certain              premises          and/or      building            and/or         land


          located      at Laguardia                   Airport,          Delta      Terminal,            Queens,          New       York.


                       88.             At      all    times       hereinafter            mentioned,             the      defendant,           SKANSKA              USA,            INC,      was      the


          owner       of     a certain               premises             and/or      building           and/or           land      located         at   Laguardia            Airport,             Delta



          Terminal,          Queens,            New           York.


                       89.             At      all    times       hereinafter              mentioned,           the      defendant,           SKANSKA              USA,            INC,      was      the


          lessee      of     a certain               premises            and/or       building           and/or           land     located          at   Laguardia            Airport,             Delta



          Terminal,          Queens,            New           York.


                      90.              At      all    times       hereinafter              mentioned,           the      defendant,           SKANSKA              USA,            INC,      was      the


          lessor      of     a certain               premises            and/or       building           and/or           land     located          at   Laguardia            Airport,             Delta



          Terminal,          Queens,            New           York.


                      91.              At      all times         hereinafter          mentioned,               the    defendant,            SKANSKA             USA,         INC,         its agents,


          servants         and/or       employees                operated          the      aforesaid           premises           and/or        building       and/or        land        located          at


          Laguardia          Airport,            Delta         Terminal,           Queens,          New        York.


                      92.              At      all times         hereinafter          mentioned,               the    defendant,            SKANSKA             USA,         INC,         its agents,


          servants         and/or       employees                managed             the     aforesaid          premises           and/or        building       and/or        land        located          at


          Laguardia          Airport,            Delta         Terminal,           Queens,          New        York.


                      93.              At      all times         hereinafter          mentioned,               the    defendant,            SKANSKA             USA,         INC,         its agents,


          servants         and/or       employees                 maintained               the    aforesaid          premises           and/or      building         and/or         land      located


          at Laguardia              Airport,           Delta          Terminal,        Queens,           New         York.




                                                                                                          17




                                                                                                   18 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 20 of 30 PageID
                                                                     RECEIVED       #: 26
                                                                               NYSCEF:  07/06/2020


                        94.             At      all times        hereinafter              mentioned,                 the     defendant,          SKANSKA                    USA,           INC,      its agents,


          servants          and/or          employees            controlled               the    aforesaid             premises             and/or         building         and/or          land      located         at


          or near       Laguardia               Airport,          Delta      Terminal,                Queens,              New       York.


                        95.             At      all times        hereinafter              mentioned,                 the     defendant,          SKANSKA                    USA,           INC,      its agents,


          servants          and/or          employees             supervised                the     aforesaid               premises          and/or          building            and/or          land     located


          at Laguardia               Airport,          Delta       Terminal,               Queens,            New          York.


                        96.             At      all times        hereinafter              mentioned,                 the     defendant,          SKANSKA                    USA,           INC,      its agents,


          servants          and/or          employees            directed,           controlled,                and        supervised          the      construction                taking         place     at the


          aforesaid            premises            and/or         building            and/or             land        located          at     Laguardia            Airport,             Delta          Terminal,


          Queens,           New       York.


                        97.             That       at all      times       hereinafter              mentioned                 and     upon       information               and       belief,         defendant,


          SKANSKA                 USA,          INC,       was     acting         as the         general         contractor             to provide            certain        work,          labor,       services


          and     material           with       respect         to certain         work,           repairs,           construction             and      renovations                to be conducted                    at


          the     certain         premises             and/or       building              and/or         land         located           at Laguardia                  Airport,         Delta          Terminal,


          Queens,           New       York.


                        98.             That       at all      times       hereinafter              mentioned                 and     upon       information               and       belief,         defendant,


          SKANSKA                 USA,          INC,       was     acting         as the        general         contractor              pursuant           to a contract             to provide            certain



          work,       labor,       services         and     material          with        respect         to certain            work,        repairs,        construction                  and    renovations


          to be      conducted               at the     certain        premises                 and/or      building               and/or      land        located          at Laguardia                 Airport,


          Delta       Terminal,              Queens,        New           York.


                        99.             That       at all      times       hereinafter              mentioned                 and     upon       information               and       belief,         defendant,


          SKANSKA                  USA,          INC,       was        acting        as the           construction                  manager           to     provide             certain         work,       labor,


          services          and      material           with       respect           to     certain         work,            repairs,         construction                and       renovations              to      be




                                                                                                                18




                                                                                                      19 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                          INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 21 of 30 PageID
                                                                     RECEIVED       #: 27
                                                                               NYSCEF:  07/06/2020


          conducted            at the         certain          premises           and/or          building          and/or        land      located           at Laguardia             Airport,       Delta



          Terminal,           Queens,             New          York.


                        100.             That         at all     times      hereinafter              mentioned              and      upon        information            and      belief,     defendant,


          SKANSKA                USA,             INC,         was       acting      as the         construction                manager            pursuant        to    a contract          to provide


          certain       work,        labor,           services           and      material           with      respect          to    certain        work,       repairs,         construction              and


          renovations            to be conducted                       at the     certain         premises          and/or        building          and/or      land      located          at Laguardia



          Airport,       Delta           Terminal,              Queens,           New        York.


                        101.             That         at all     times      hereinafter              mentioned              and      upon        information            and      belief,     defendant,


          SKANSKA                 USA,             INC,          was       acting           as    the    general            contractor,             construction              manager             and/or          a


          contractor          providing                certain         work,       labor,        services       and       material          with      respect         to certain       work,       repairs,


          construction             and        renovations                 to be      conducted               at the       certain        premises            and/or       building          and/or         land


          located       at Laguardia                   Airport,           Delta      Terminal,               Queens,            New      York.


                        102.             That         at all     times      hereinafter              mentioned              and      upon        information            and      belief,     defendant,


          WALSH           CONSTRUCTION                                  COMPANY                    II, LLC,         was      performing             work       at a certain         premises         and/or



         building         and/or           land        located          at Laguardia               Airport,          Delta        Terminal,           Queens,           New        York.


                        103              At     all      times         hereinafter               mentioned,               the     defendant,            WALSH               CONSTRUCTION


          COMPANY                  II,     LLC,          was       the     owner        of       a certain          premises           and/or        building           and/or       land      located        at


          Laguardia            Airport,           Delta          Terminal,           Queens,            New         York.


                        104.             At     all      times         hereinafter               mentioned,            the       defendant,             WALSH               CONSTRUCTION


          COMPANY                  II,     LLC,          was       the     lessee       of       a certain          premises           and/or        building           and/or       land      located        at


          Laguardia            Airport,           Delta          Terminal,           Queens,            New         York.




                                                                                                               19




                                                                                                        20 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 22 of 30 PageID
                                                                     RECEIVED       #: 28
                                                                               NYSCEF:  07/06/2020


                        105.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                     II,     LLC,        was      the    lessor        of    a certain          premises       and/or      building           and/or       land      located       at


          Laguardia            Airport,              Delta       Terminal,         Queens,             New       York.


                        106.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                     II,    LLC,        its agents,         servants          and/or        employees          operated       the     aforesaid           premises        and/or



         building            and/or           land      located       at Laguardia               Airport,         Delta     Terminal,        Queens,           New      York.


                        107.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                     II,    LLC,        its agents,         servants          and/or        employees          managed        the     aforesaid           premises        and/or



         building            and/or           land      located       at Laguardia               Airport,         Delta     Terminal,        Queens,           New      York.


                        108.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                 II, LLC,              its agents,       servants            and/or        employees         maintained        the aforesaid              premises        and/or



         building            and/or           land      located       at Laguardia               Airport,         Delta     Terminal,        Queens,           New      York.


                        109.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                 II, LLC,              its agents,          servants         and/or        employees         controlled       the     aforesaid           premises        and/or



         building            and/or          land      located       at or near         Laguardia             Airport,       Section       B of the Delta            Terminal,          Queens,


         New         York.


                        110.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                 II, LLC,              its agents,       servants            and/or      employees           supervised        the aforesaid              premises        and/or



         building            and/or           land      located       at Laguardia               Airport,         Delta     Terminal,        Queens,           New      York.


                        111.                At   all     times       hereinafter              mentioned,            the     defendant,         WALSH               CONSTRUCTION


          COMPANY                     II,    LLC,        its agents,         servants          and/or       employees          directed,       controlled,           and     supervised         the


          construction            taking             place       at the   aforesaid            premises          and/or      building       and/or      land     located        at Laguardia



          Airport,       Delta              Terminal,           Queens,         New          York.




                                                                                                            20




                                                                                                     21 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                               INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 23 of 30 PageID
                                                                     RECEIVED       #: 29
                                                                               NYSCEF:  07/06/2020


                         112.            That     at all       times       hereinafter              mentioned               and       upon         information             and      belief,         defendant,


          WALSH            CONSTRUCTION                                COMPANY                  II,         LLC,      was        acting        as the       general         contractor               to provide


          certain       work,        labor,       services             and    material             with         respect          to   certain         work,         repairs,         construction                and


         renovations              to be conducted                 at the      certain        premises                and/or        building           and/or        land     located              at Laguardia



         Airport,         Delta       Terminal,            Queens,            New          York.


                         113.            That     at all       times       hereinafter              mentioned               and       upon         information             and      belief,         defendant,


          WALSH            CONSTRUCTION                                COMPANY                     II,      LLC,          was     acting        as the        general          contractor               pursuant


          to     a contract         to     provide         certain           work,         labor,           services            and      material          with      respect          to      certain         work,


          repairs,       construction              and     renovations               to be conducted                       at the        certain      premises             and/or       building           and/or


          land       located        at Laguardia                Airport,           Delta      Terminal,                   Queens,          New        York.


                         114.            That     at all       times       hereinafter              mentioned               and       upon         information             and      belief,         defendant,


          WALSH                CONSTRUCTION                             COMPANY                       II,     LLC,          was       acting         as     the     construction                   manager            to


         provide         certain         work,        labor,      services           and    material               with     respect          to certain           work,      repairs,             construction


          and       renovations            to    be      conducted             at the        certain            premises              and/or         building           and/or        land          located           at


          Laguardia             Airport,         Delta         Terminal,           Queens,               New        York.


                         115.            That     at all       times       hereinafter              mentioned               and       upon         information             and      belief,         defendant,


          WALSH            CONSTRUCTION                             COMPANY                    II,       LLC,        was        acting      as the        construction              manager             pursuant


          to     a contract         to     provide         certain           work,         labor,           services            and      material          with      respect          to      certain         work,


          repairs,       construction              and     renovations               to be conducted                       at the        certain      premises             and/or       building           and/or


          land       located        at Laguardia                Airport,           Delta      Terminal,                   Queens,          New        York.


                         116.            That     at all       times       hereinafter              mentioned               and       upon         information             and      belief,         defendant,


          WALSH            CONSTRUCTION                            COMPANY                    II, LLC,              was     acting         as the      general        contractor,                 construction


          manager          and/or          a contractor                providing            certain           work,         labor,         services           and     material             with      respect          to




                                                                                                              21




                                                                                                      22 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                     INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 24 of 30 PageID
                                                                     RECEIVED       #: 30
                                                                               NYSCEF:  07/06/2020


          certain       work,       repairs,            construction                and     renovations                 to be conducted                        at the          certain      premises            and/or



         building         and/or          land      located              at Laguardia             Airport,           Delta         Terminal,                Queens,              New        York.


                        117.          That         at      all     times       mentioned                  herein,            and      on         or    prior             to     August            29,     2019,       the



          defendants,             their      agents,             servants,           associates                and/or        employees,                     were         performing                construction,


          demolition,             repair,         alteration,              and/or         rehabilitation                   work,          labor         and/or           services,           at the         premises


          and/or       building           and/or         land       located          at Laguardia                 Airport,           Delta            Terminal,                Queens,           New       York.


                        118.          That         at all        times      mentioned                 herein        and      on or prior               to August                29,      2019,         construction


          and/or       renovation            and/or             repair      work      and/or           demolition                 work          was     underway                 at the     premises            and/or



         building         and/or          land      as aforesaid.


                        119.          Plaintiff            asserts         an exemption                 from        the abolition                ofjoint         and          several      liability        pursuant


          to Article          16 of the           C.P.L.R.


                        120.          That         at     all     times       mentioned                  herein,            and     on      August              29,       2019,          ATO            Contracting


          Corporation             was       acting         as a contractor                  at the        construction                   site     as aforesaid.


                        121.          That         at all        times       mentioned                herein         the     plaintiff,               ESTIN           CEVALLOS                      ESPINOZA,


         was        employed          by     ATO           Contracting               Corporation                  and       was      performing                    his    work           at the        construction


          site   as aforesaid.


                        122.          That        on or about                August         29,       2019,         while         acting         within         the       scope          of his     employment


          at the      construction                site      as aforesaid,                 the     plaintiff          fell     from          a scaffold                and        was      caused           to   sustain


          serious       and     permanent                injuries.


                        123.          That         the     above           occurrence              was        caused         solely         by        and      through            the     negligence               of the


          defendants            herein,          without           any      negligence                on the        part      of the        plaintiff            contributing                 thereto.


                        124.          That        the      defendants,              and/or            each      of them            had      both        actual           and     constructive               notice        of


          the    dangerous           and         defective           conditions                 and    practices             complained                  of herein.




                                                                                                               22




                                                                                                       23 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                 INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 25 of 30 PageID
                                                                     RECEIVED       #: 31
                                                                               NYSCEF:  07/06/2020


                   125.        That       the     defendants,              and/or       each            of     them,          and/or            their        agents,           servants,             associates


          and/or   employees          were        negligent,            careless        and        reckless,                in that           they:



                               a)               Negligently,               carelessly               and             recklessly,                failed             and         omitted           to     properly


                               construct,            shore,            equip,        guard,             arrange,               operate                and         conduct             the       construction


                               activities           at   the       construction                  site        as     aforesaid,                so      as     to     provide              reasonable            and


                               adequate             protection             and       safety             to     the        persons              so       employed                  therein,           and     more



                               particularly              to the      plaintiff        herein;



                               b)               Failed      and        omitted        to provide                    the     plaintiff           with         a safe         place        to work;



                               c)               Failed      and      omitted         to provide                the plaintiff                  and     the workers                  at the       construction


                               site    thereat,          with        adequate,          ample                and       proper            scaffolding                    and/or          ladders         so   as to


                               perform           their      labor;



                               d)               Failed      and      omitted         to insure               that     the working                   areas         within        the premises               and/or



                               building           and/or        land     of the      construction                     site     as aforesaid                  were          kept       free     of hazardous



                               conditions;



                               e)               Failed       and        omitted        to        provide              the     plaintiff               with         a proper             protection           from


                               gravity-related                  hazards;



                               f)               Failed         and       omitted            to     provide                  the      proper             tools           for       the         work      he     was



                               performing;



                               g)               Failed      and        omitted        to properly                    inspect            the     construction                   site      as aforesaid;



                               h)               Failed       and       omitted        to properly                     and         adequately                 coordinate                 the     construction


                               activities          at the       construction            site       as aforesaid                    so as to prevent                     the     various          trades      from



                               interfering           with        one      another;




                                                                                                    23




                                                                                        24 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                        INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 26 of 30 PageID
                                                                     RECEIVED       #: 32
                                                                               NYSCEF:  07/06/2020



                         i)             Failed         and        omitted            to      construct                 and/or           install           barricades                 and/or          other


                         warnings          so as to apprise                 workers,               and      more          particularly                   the    plaintiff            herein,       of the


                         dangerous              conditions           existing             thereat;



                         j)             Failed       and     omitted         to comply                   with      Section             240      of the          Labor        Law          of the     State


                         of New          York;



                         k)             Failed       and     omitted         to comply                   with      Section             241      of the          Labor        Law          of the     State


                         of New          York;



                         1)             Failed       and      omitted           to    comply               with         Section           241-a           of     the     Labor            Law      of    the


                         State       of New         York;



                         m)             Failed       and     omitted         to comply                   with      Section             200      of the          Labor        Law          of the     State


                         of New          York;



                         n)             Failed       and      omitted        to comply                    with         Rule      23      of the           Industrial            Code;



                         o)             Failed       and      omitted           to properly                 secure             the     work            area      so that         plaintiff           could


                         perform          his    labor       in   a safe        environment;



                         p)             Failed       and      omitted        to keep               the     work          areas         free       of     debris        and      other        material;



                         q)             Failed       and      omitted        to provide                   the      plaintiff            with         adequate            lifting          devices;



                         r)             Negligently,               carelessly                and         recklessly                  failed         an     omitted              to     provide           the


                         plaintiff        with      an adequate              and          safe     means               to perform              his       duties;



                         s)             Negligently,               carelessly                and     recklessly,                 failed             and        omitted          to     provide           the


                         plaintiff        with      the     proper       tools        to perform                  his     duties;             and



                         t)             Were       otherwise            negligent,                 careless             and     reckless.


                  126.   That        as a result       of the negligence                     of the        defendants,                  and/or           each      of them,           the plaintiff,


          ESTIN   CEVALLOS             ESPINOZA,                  became,            still       is and          for     a long         time           to come,          will        be    sick,      sore,




                                                                                             24




                                                                                     25 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                             INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 27 of 30 PageID
                                                                     RECEIVED       #: 33
                                                                               NYSCEF:  07/06/2020



          lame,      bruised,             injured,          disabled             and        wounded                in      and         about       the     various             parts        of    his       head,         limbs,


         body,           blood         vessels        and      surrounding                   tissues,           and         has        suffered           severe          and         extreme            mental           shock,


          anguish           and        psychic         injuries,           and       that        plaintiff            was        otherwise               injured,             and      upon         information                  and



         belief,          said     injuries        are      permanent.                    That         by     reason          of the           foregoing,               the    plaintiff            was      obligated             to


          and      did     necessarily               employ            medical             aid        , hospital            services,            medicinals                   and     medical             supplies          in     an


          attempt          to cure        the     aforesaid              injuries,           and        has     been         prevented                  from      his         usual        duties         and    will      be      so


         prevented               for    a long        time        to come.


                           127.           That       by   reason           of the         foregoing,               the plaintiff,                ESTIN            CEVALLOS                        ESPINOZA,                      has


         been        damaged              in     a sum        which           exceeds                 the     jurisdictional                    limit      of     all     lower          Courts           which           would


          otherwise              have     jurisdiction.


                                                          AS AND               FOR            A SECOND                           CAUSE              OF         ACTION
                                 ON BEHALF                        OF      THE          PLAINTIFF,                           ESTIN              CEVALLOS                           ESPINOZA,
                                               BASED              UPON            A THEORY                            OF      STATUTORY                               LIABILITY


                           128.           That       the plaintiff,            ESTIN               CEVALLOS                        ESPINOZA,                      repeats,            reiterates           and    realleges


                                                                                                                                                                "1"                         "127"
          each      and      every        allegation              of the     complaint                  in paragraphs                   numbered                         through                          with      the    same


          force      and     effect        as though              each      and      every            allegation            were         set forth          more          fully       herein         at length          below.


                           129.           That       at all times           mentioned                   herein,            and    on August               29,     2019,             Section         200      of the Labor


          law      of the         State       of New          York         was       in     full       force       and        effect.


                           130.           That       at all       times      mentioned                      herein,         and        on August                29,     2019,         the     defendants,                 and/or


          each      of them             were      subject          to the        provisions                  of the         statute            as cited         herein            above.


                           131.           That       on      or     about         August               29,      2019,            the     defendants,                   and/or          each         of    them       were          in


         violation           of the        Statute          as cited          as herein                above.


                           132.           That       as a result            of the          statutory            violation               as cited         herein          above,            the     plaintiff,          ESTIN


          CEVALLOS                      ESPINOZA,                   was      caused              to     sustain         the       injuries          as set forth                herein           above.




                                                                                                                      25




                                                                                                             26 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                            INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 28 of 30 PageID
                                                                     RECEIVED       #: 34
                                                                               NYSCEF:  07/06/2020


                        133.           That     as a result             of the      foregoing             the     plaintiff,          ESTIN           CEVALLOS                     ESPINOZA,                 has


         been        damaged           in     a sum       which          exceeds             the    jurisdictional                  limit     of    all     lower          Courts          which         would


          otherwise         have       jurisdiction.


                                                       AS AND                 FOR           A THIRD               CAUSE               OF      ACTION
                            ON BEHALF                         OF      THE        PLAINTIFF,                      ESTIN             CEVALLOS                       ESPINOZA,
                                            BASED             UPON            A THEORY                    OF          STATUTORY                       LIABILITY


                        134.           That     the plaintiff,            ESTIN             CEVALLOS                     ESPINOZA,                  repeats,           reiterates          and     realleges


                                                                                                                                                   "1"                       "133"
          each    and      every       allegation             of the     complaint             in paragraphs                    numbered                   through                         with    the    same


          force      and   effect      as though              each      and    every         allegation           were          set forth      more         fully      herein        at length        below.


                        135.           That     at all times            mentioned              herein,          and      o n August           29,     2019,          Section         240     of the      Labor


          law     of the       State    of New           York          was     in    full     force       and         effect.


                        136.           That     at all        times      mentioned              herein,          and         on August          29,       2019,        the     defendants,               and/or


          each     of them          were       subject         to the        provisions             of the        statute          as cited        herein           above.


                        137.           That      on      or     about         August          29,     2019,            the      defendants,              and/or        each        of      them     were          in


         violation         of the       Statute        as cited          as herein            above.


                        138.           That     as a result             of the      statutory          violation                as cited      herein        above,           the    plaintiff,        ESTIN


          CEVALLOS                  ESPINOZA,                   was      caused         to    sustain           the     injuries        as set forth              herein        above.


                        139.           That     as a result            of the       foregoing            the     plaintiff,          ESTIN          CEVALLOS                       ESPINOZA,                 has


         been        damaged           in     a sum       which          exceeds             the    jurisdictional                  limit     of    all     lower          Courts          which         would


          otherwise         have       jurisdiction.




                                                                                                          26




                                                                                                    27 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                        INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 29 of 30 PageID
                                                                     RECEIVED       #: 35
                                                                               NYSCEF:  07/06/2020


                                                      AS AND                FOR           A FOURTH                         CAUSE               OF          ACTION
                            ON BEHALF                         OF       THE         PLAINTIFF,                        ESTIN                CEVALLOS                            ESPINOZA,
                                            BASED             UPON              A THEORY                       OF         STATUTORY                                 LIABILITY


                        140.           That     the plaintiff,              ESTIN             CEVALLOS                       ESPINOZA                          , repeats,         reiterates           and     realleges


                                                                                                                                                               "1"                      "139"
          each    and      every       allegation             of the       complaint             in paragraphs                      numbered                          through                         with      the    same


          force      and   effect       as though             each        and     every        allegation             were            set forth           more         fully      herein         at length        below.


                        141.           That     at all times               mentioned             herein,            and       on August                  29,     2019,          Section         241     of the        Labor


          law     of the       State    of New           York             was     in   full     force         and         effect.


                        142.           That     at all        times        mentioned                 herein,         and         on August                    29,     2019,       the       defendants,               and/or


          each     of them          were       subject          to the          provisions             of the         statute             as cited            herein           above.


                        143.           That      on      or      about          August          29,      2019,             the      defendants,                      and/or       each          of    them       were          in


         violation         of the       Statute        as cited             as herein           above.


                        144.           That     as a result               of the       statutory          violation                 as cited             herein         above,          the     plaintiff,        ESTIN


          CEVALLOS                  ESPINOZA,                    was       caused         to    sustain             the      injuries          as set forth                   herein        above.


                        145.           That     as a result               of the       foregoing             the      plaintiff,             ESTIN               CEVALLOS                      ESPINOZA,                    has


         been        damaged           in     a sum       which             exceeds            the     jurisdictional                      limit         of     all    lower           Courts         which           would


          otherwise         have       jurisdiction.



                       WHEREFORE,                             plaintiff          demands             judgment                 against              the     defendants                  on     the    First,      Second,


          Third      and    Fourth          Causes        of action              in a sum        which          exceeds                the jurisdictional                       limit       of all     lower      Courts


         which        would         otherwise            have        jurisdiction,               together             with          the     costs         and         disbursements                   of this     action.



                                                                                        Yours,          etc.,


                                                                                        /s/    TÏkcAa2



                                                                                        Michael              J. Zisser,             Esq.

                                                                                        WINGATE,                     RUSSOTTI,                           SHAPIRO                 &      HALPERIN,                     LLP

                                                                                       Attorneys              for         Plaintiff
                                                                                        420      Lexington                  Avenue,                Suite            2750
                                                                                       New           York,          NY        10170

                                                                                        (212)         986-7353



                                                                                                               27



                                                                                                      28 of 29
FILED: KINGS COUNTY CLERK 07/06/2020 06:24 PM                                                                                                                                                   INDEX NO. 511717/2020
        Case
NYSCEF DOC.   1:20-cv-05669-FB-VMS
            NO.  1                 Document 1-2 Filed 11/20/20 Page 30 of 30 PageID
                                                                     RECEIVED       #: 36
                                                                               NYSCEF:  07/06/2020


                                                                             VERIFICATION                                BY ATTORNEY


                        Michael            J. Zisser,       Esq.          , an attorney             duly       admitted             to practice                before         the    Courts           in the     State    of New



          York,       hereby         affirms,           under       the     penalties             of perjury,            as follows:


                        1.               That     deponent              is the         attorney          for    the     plaintiff            in the         action         within;            that     deponent          has     read


          the     foregoing          VERIFIED                   COMPLAINT                          and     know         the     contents               thereof;       that     the     same          is true     to deponent's


          own        knowledge             except        as to the          matters          therein           stated         to be alleged                upon         information                  and   belief,       and     as to


          those       matters        deponent            believes           it to be true.


                        2.               The      reason         that     this     verification                is not         made          by     plaintiff            and     is made              by    deponent            is that


         plaintiff           does    not       reside      in the         county         where           the    attorneys             for        the    plaintiff          have       their      office.


                        3.               Deponent               further          says       that     the        source           of     deponent's                  information                  and       the       grounds         of


          deponent's            belief         as to all        matters          not     stated      upon         deponent's                 knowledge                  are    from       investigations                 made       on


         behalf        of     said   plaintiff.



                                                                                                                        /s/    TÏkcAa2             h
                                                                                                                        Michael              J. Zisser,             Esq.




                                                                                                    29 of 29
